DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24, line 3, recites “…such as…” The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

It is noted that although several terms and phraseology are used to describe the instantly claimed “kinetic mixing particles,” the instantly claimed kinetic mixing particles the result of milling expanded perlite. Furthermore, the instant specification specifically and unambiguously states that expanded perlite will self-shape under the pressure of extrusion, thereby crushing into the shapes described in the instant claims. The specification does not state that it “may” be crushed into the instantly claimed shapes. The specifications states that expanded perlite will crush under pressure. Thus, the instant claims are to a method of adding milled (which is a synonym for crushed and ground) expanded perlite to a melted plastic forming a mixture; mixing the mixture; and expanding the mixture to form a foam. Foams necessarily have a plurality of cells by virtue of being a foam. Whatever the size of the milled (ground) expanded perlite, a corresponding size of cells in the foam, which is (for example) 3 times the size the diameter of the particles, will be produced. There is no other direction for producing such a cell size in the instant specification. The milled perlite (of a given size) is added to a melted plastic; the melted plastic and milled perlite is mixed; and the mixture is expanded (using a blowing agent) to produce a foam. Despite the several terms and phrases being used, the particles are milled/ground expanded perlite. See the instant specification, and particularly Figures 2-3. The same shapes are produced by different degrees (i.e. course and fine) of milling. 
Claims 21 and 23-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Petrovich et al. (RU 2114131). Citations are made to the English version of the reference provide on 3/28/2022. The discussion in paragraph 4 of the Office Action mailed on 9/28/2021 is incorporated herein by reference. 
Petrovich et al. teach a method for producing expanded polystyrene foam (page 1, lines 11-12). The method comprises melting and homogenizing a mixture of polystyrene and additives, foaming of the molten polymer, and extruding the polymer to foam (i.e. expand) the composition to produce a foamed product. See page 2, lines, column 1, lines 19-30. Foams necessarily have a plurality of cells. An object of Petrovich is to reduce pore size and to increase uniformity of the porous structure. See page 2, column 2, 4th full paragraph (lines 37-41 of column 2 of page 2).  One of ordinary skill in the art would not be able to determine if a cell size is reduced or uniform, without determining if a reduction in cell size has been achieved. The measuring is a determination of a “desired” cell size. The composition which is melted and extruded to produce a foam includes finely dispersed particles of ground expanded perlite. See the sentence bridging pages 2-3. The ground perlite of Petrovich is identical to the “kinetic mixing particles” described throughout the instant specification. The kinetic mixing particles of the instant invention are produced by milling expanded perlite. Ground expanded perlite, is synonymous with “milled expanded perlite.” The kinetic mixing particles of Petrovich, which are identical to the “kinetic mixing particles” of the instantly claimed invention as described throughout the instant specification, will necessarily have the same shape and properties as the instantly claimed kinetic mixing particles, especially because they are added to an identical material (melted polystyrene) in an identical apparatus (extruder) as recited in the instant claims. The ground expanded perlite of Petrovich, which is added to molten polystyrene to produce a foamed product, will perform in an identical manner as the instantly claimed kinetic mixing particles, because it is identical to the instantly claimed kinetic mixing particles. This includes the limitations regarding production of particles having an average size which is 0.125 to 40 times a diameter of a cell size of the foam; having a size which will necessarily produce “predictability and repeatability based on dispersability and structure integrity throughout said plastic regardless of operating parameters inside said extruder; having internal particle void angles less than 180º and irregular surface characteristics for producing repeatable low surface energy interaction regardless of polymer or shear effects that are applied, said irregular surface characteristics selected from the group consisting of sharp points, thin blades, external angles less than 180º, rough edges, smooth edges, spine like structures, protruding arms and agglomerations that incorporate one or more of these surface characteristics. The particles will also necessarily “rotate” in the molten polymer (i.e. plastic) thereby necessarily “producing low energy surface regions” in the molten polymer of Petrovich. The ground expanded perlite will also provide cell sizes that meet instant claim 23; surface characteristics which meet claim 24; the property of claim 25 (which is an intended use describing what happens when the particles stop rotating); and being of the type recited in claim 26. Perlite necessarily has a Mohs hardness as recited in claim 21. 
Petrovich teaches identical process steps utilizing identical materials as recited in the instant claims. The instant specification discloses that the irregular surface characteristics, including ‘internal particle void angles less than 180ºC’ and ‘protruding arms which are conglomerated together in various shapes such as…X-shaped particles’ are achieved by processing, i.e. milling, expanded perlite. The perlite used in Petrovich is ground expanded perlite (particularly, see the sentence bridging page 2-3 and the very last line of the English translation of the Russian patent). This ground expanded perlite will necessarily have the same characteristics as the kinetic mixing particles of the instant claims, because it is the same material, i.e. ground expanded perlite. The selection of the perlite of Petrovich necessarily requires selection of a size and shape of said perlite particles. The particles are made from the same material and are ground, which is the only description in the instant specification of how the kinetic mixing particles having the recited irregular surface characteristics required by the instant claims, and the properties provided by said shape, are produced. The irregular surface characteristics, which are produced merely by milling perlite according to the instant specification, are what provide the “rotating” “for producing low energy surface regions in the melted plastic.” Because an identical material is added to a melted plastic in Petrovich, the perlite of Petrovich will necessarily behave in an identical manner as the perlite of the instant claims. There is no factually supported, objective evidence which demonstrates the contrary. 
Perlite is a type I kinetic mixing particles as stated in the instant specification. Perlite has a Mohs hardness which meets instant claim 21. 
Additionally, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Again, the limitations “for predictability and repeatability based on dispersability and structural integrity throughout a polymer, regardless of operating parameters inside said extruder” and “for producing repeatable low surface energy interaction regardless of polymer or shear effects that are applied” are intended uses of the kinetic mixing particles. The method of Petrovich comprises addition of an identical material (ground expanded perlite, which must necessarily be “selected” in order for it to be the additive added to the compositions disclosed therein) to an identical material (melted plastic) in an identical process equipment (extruder) as recited instant claims. The same material (ground expanded perlite) is capable of performing the intended uses (and will necessarily do so by virtue of being an identical material) of the instant claims. Applicants have provided no factually supported objective evidence which demonstrates the contrary. Additionally, the particles of Petrovich necessarily are “rigid structural particles.” 
Particularly, an identical material, ground expanded perlite, is used in the invention of Petrovich as required by the instant claims. See ¶10, 12, and 14 of Petrovich. Each and every time perlite is used in the compositions of Petrovich, it is described as ground. Crushing and/or grinding is what gives the structural features described in the instant claims, as explicitly discussed in the instant specification. No other direction is provided for producing the instantly claimed “type I,” perlite kinetic mixing particles, other than milling. No pressures, duration, temperatures, equipment, are described other than milling of expanded perlite to produce the instantly claimed kinetic mixing particles. Milling, which is a synonym for grinding, will necessarily produce the instantly claimed shapes, as this is the only direction in the instant specification for providing such a shape. 
Alternatively, see the rejection below in view of Palm. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 and 23-29 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Petrovich et al. (RU 2114131) and further in view of Palm et al. (US 2003/0127022).  Because RU 2114131 is in Russian, the machine-translated English equivalent is cited below.
The discussion in this action above with regards to the teachings of Petrovich, as well as any relevant discussions of Petrovich in any of the previous Office Actions, is incorporated herein by reference. 
Petrovich does not expressly recite the size of the ground expanded perlite. 
However, Palm et al. '022 teaches expanded perlite products having sharp edged irregular surface characteristics. See abstract and Figure 1, which shows sharp edged irregular expanded perlite particles which are thin blades). The fractured perlite has a conchoidal shape (i.e. a complex three dimensional shape), as evidenced by Figure 1 of Palm et al. '022. The expanded perlite particles of Palm have an average particle size of less than 50 microns (see abstract).  Formation of particles of this size necessarily requires selection of a size of the particles. The expanded perlite particles of Palm et al. ‘022, which have the same shape, size, and material identity (perlite) as the kinetic mixing particles of recited in the instant claims and discussed in the instant specification will necessarily (1) provide a cell size which is 0.025 to 8 times a diameter of the perlite; (2) provide the intended uses of for predictability and repeatability based on dispersability and structural integrity throughout a polymer, regardless of operating parameters inside said extruder, said kinetic mixing particles…being rigid structural particles…for producing repeatable low surface energy interaction regardless of polymer or shear effects that are applied” recited in amended claim 21; (3) provide “rigid structural particles;” (4) produce low energy surface regions when used in a melted plastic (such as the polystyrene of Petrovich); and (5) provide the cell size recited in instant claims 28-29, as well as any of the other properties of the instantly claimed kinetic mixing particles, which are produced by milling perlite, which is present in Palm.
The expanded perlite particles of Palm et al. '022 is used in materials for insulation applications (paragraph [0020]). Both Petrovich et al. and Palm et al. relate to the field of insulating materials (see page 1, paragraph 3 of the attached translation of Petrovich and ¶20 of Palm). Petrovich further provides evidenced that ground expanded perlite, including that with the structure shown in Palm, is used in insulating foams, meaning Petrovich provides factually supported objective evidence that ground expanded perlite provides the function of insulation. See entire Petrovich reference. Ground expanded perlite is used to produce heat-insulating foam. It would have been obvious at the time the instant invention as made to use the expanded perlite of Palm et al. ‘022, which have thin blade irregular surface characteristics and which have a particle size which can and will necessarily produce the relationship between cell size and perlite size, in the invention of Petrovich et al. because the intricate and cellular structure of the expanded perlite of Palm et al. '022, having the particle size disclosed therein, provides valuable filler properties, including improved insulation of fillers (paragraph [0034] of Palm et al.). Additionally, the expanded perlite of Palm et al. ‘022 retains the intricate cellular structure and further has controlled particle size distribution and low floater content, thereby permitting greater utility such as for use as filler products (paragraph [0036] of Palm et al).
Because an identical material is added to a melted plastic in Petrovich in view of Palm, the perlite of Petrovich in view of Palm will necessarily behave in an identical manner as the perlite of the instant claims, including (1) rotating for producing low energy surface regions; (2) producing cells having a diameter which is 0.025 to 8 times the average diameter of the ground expanded perlite particles (or 3 times as required by instant claim 23); (3) provide “predictability and repeatability based on dispersability and structural integrity throughout a polymer, regardless of operating parameters inside said extruder, said kinetic mixing particles…being rigid structural particles…for producing repeatable low surface energy interaction regardless of polymer or shear effects that are applied, said irregular surface characteristics…” as recited in amended claim 21; (4) provide the shapes of claim 24; (5) provide the property of instant claim 25; and (6) provide the cell size recited in claims 28-29, as well as any other properties and intended uses of the instantly claimed kinetic mixing particles, which are merely the result of milling expanded perlite. An identical material (see Figure 1 of Palm) is added to an identical composition (that of Petrovich) using identical processing equipment (extruder). 


Claims 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petrovich et al. (RU 2114131) and further in view of Naito et al. (US 2003/0124334). Because RU 2114131 is in Russian, the machine-translated English equivalent is cited.
Petrovich teach the method and foam as applied in the rejection above, the rejection of which is incorporate herein by reference. Petrovich does not expressly recite the cell size of the foam.
However, Naito et al. teach a method of production of an extruded polystyrene based foam. See abstract. The foams are used for insulation. The foam has cells having an average diameter of 50 to 180 µm (¶16). This range falls entirely within the range of instant claims 28-29. 
Both Petrovich and Naito relate to the field of extruded polystyrene foams used for insulation. It would have been obvious to one of ordinary skill in the art to produce a foam having the cell size described in Naito et al. in the invention of Petrovich because while Petrovich discloses extruded polystyrene foams used for insulation, Petrovich does not expressly disclose the specific size of the cells of the formed foam. One of ordinary skill in the art would be motivated to look to Naito et al., which is from the same field of endeavor as Petrovich, to determine what specific cell size the foam should have in order to provide effective insulation. 

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 
It will be made of note that using a material such as milled perlite to control foamed cell size is not a novel concept. The instantly claimed method boils down to using a milled expanded perlite to produce a foam having cells of a given cell size. It has been long known and well-established how and what materials to use to control foam cell size. Nucleating agents are well-known, and have been for many years, to control cell morphology and size. The instant claims are adding what is essentially a nucleating agent (but describing it using several terms and phrases) made from milled expanded perlite to a molten polymer in an extruder, and extruding and expanding the molten polymer with the milled expanded perlite to form a foam of a given size. This is not novel. Use of materials to control cell size is known. The instant claims attempt to use complicated language to describe a shape, and how the particles may move when added to the polymer, using a bunch of terms, but the fact remains that milled expanded perlite necessarily has the recited shape characteristics and is necessarily providing the same movement when added to a molten polymer, and also providing the cell size relationship recited in the instant claims. These are not novel concepts or steps. 
Furthermore, it will be made of particular note that the instant specification distinguishes materials which will provide the instantly claimed shape by processing from those that will not. The instant specification contradicts the Declaration and arguments made by Applicants. Paragraph 118 states that talc can be processed into small particles and may or may not have sharp or jagged edges depending on processing conditions. This express teaching clearly indicates that while talc may not produce sharp edges, expanded perlite will provide sharp edges when processed. See ¶118. The instant specification does not contain the same teaching for expanded perlite, i.e. that it “may not produce sharp edges” depending on the degree of processing. The instant specification makes clear that unlike talc, the instantly claimed kinetic mixing particles, which are milled expanded perlite, provide predictable and repeatable performance regardless of parameters inside the extruder. See paragraph 122.  Applicant’s own specification contradicts what the Declaration attempts to establish.
The instant specification makes clear that unlike talc, which may or may not have sharp edges depending on processing parameters, the instantly claimed kinetic mixing particles, which are expanded perlite, have predictable and repeatable features regardless of features in the extruder. This does not indicate that the instantly claimed kinetic mixing particles “may or may not have” the instantly claimed shape and properties depending on their degree of milling. Applicant’s own specification completely contradicts what the Wiener Declaration is attempting to establish. The purpose of using expanded perlite, is that it will deform under pressure into the boundary layer kinetic mixing particles of the instant claims. The specification does not state that it might deform, or that a certain degree of pressure is required. The specification makes clear that this will necessarily occur. The purpose of the instant invention, is to use expanded perlite over materials such as talc, because talc “might” deform to have sharp edges but will not necessarily, as expressly stated in paragraph 118, while Type I kinetic mixing particles, of which expanded perlite is expressly disclosed as the preferred type, will predictably and repeatedly deform under pressure in an extruder, as expressly stated in paragraph 129 and the last sentence of paragraph 122. The specification clearly, unambiguously, and explicitly differentiates between particles that “might” deform to give the sharp edges and properties, i.e. talc, and those that will deform under pressure in an extruder to give the instantly claimed kinetic mixing particles, including all of the properties, shapes, and intended uses recited therein, i.e. expanded perlite. This is clear from the Applicant’s own originally filed instant specification. This evidence, in Applicant’s own specification, outweighs anything provided in the opinion Wiener Declaration, which contradicts the teachings of the specification. Paragraph 122 states:

Applicant's kinetic mixing particles are ideal for nucleation sites because surface characteristics are predictable and repeatable based on their dispersability and structural integrity throughout a polymer, regardless of operating parameters inside the extruder (bold and underline added for emphasis).


The entire purpose of the instant invention, is using materials such as expanded perlite, over previously used materials like talc, because it can and will predictably and repeatably be crushed into the shapes and sizes to give the instantly claimed kinetic mixing particles under the pressure of extrusion, regardless of processing parameters in an extruder, whereas talc may or may not deform. Thus, Applicant’s own specification provides factually supported objective evidence that expanded perlite will be shaped into the instantly claimed kinetic mixing particles, including the shape and any properties and intended uses provided from said shape, from pressure inside an extruder. This is stated in the specification. 
Applicant argues that Petrovich fails to teach selecting a desired cell size for the foam. 
This is not persuasive. 
Applicant has not explained how it is possible to reduce a pore size of a foam without knowing the pore size of said foam and evaluating whether it had been reduced or not.  A desired cell must be selected in order to determine if that cell size is achieved. One of ordinary skill would not be able to ascertain whether a reduction in cell size (which would necessarily require selection of a cell size and determination as to whether that size is achieved) unless a cell size is both determined and then measured. How would one of ordinary skill in the art be able to determine if a reduction in pore size has occurred, without taking measurements of cells? And how would one of ordinary skill be able to determine if smaller cells are achieved, without determining the final size of the cells? The reduced cell size is the desired size. Applicants have yet to answer this question, because one of ordinary skill in the art could not ascertain whether a cell reduction had been achieved without measuring a cell size and determining if a cell size reduction had been achieved. The desired cell size of Petrovich, is a reduced one. Selecting a desired cell size with a present cell size, still requires selection and determination of a cell size. Applicants have not provided any valid explanation as to how such a determination would be possible without selecting a desired cell size and measuring to see if that cell size is achieved. How could one determine if a cell size reduction had been achieved, without knowing a beginning and final cell size? How could one of ordinary skill in the art determine if a uniform cell size is achieved, without measuring the cell size of the final foam? To state that a cell size of the foams of Petrovich “cannot be determined” is inaccurate and erroneous. One of ordinary skill in the art could not determined if either a reduction in cell size had been obtained, or a uniform pore size had been obtained, without measuring a cell size. Also, one of ordinary skill in the art would be readily able to measure the size of the cells of the foams of Petrovich. To state that the cell size “cannot be determined” is not correct. The ground perlite of Petrovich, which is necessarily “selected” to be included in the disclosed foams, will necessarily provide the cell size recited instant claim 21. Whether Petrovich specifically states “selecting” steps is irrelevant, because this is happening in Petrovich. One selects ground perlite, which has a size, adds it to the molten polymers disclosed therein; mixes it; extrudes it; and foams it. One of ordinary skill in the art must then also necessarily determine whether a reduction in pore size has been achieved and whether the pore size is uniform. This cannot happen unless a pore size is measured, which is determining if a final, desired cell size has been achieved. All of the steps of the instant claims are occurring in Petrovich. 
The Declaration from Fomin is not persuasive.
Applicant’s position is that the ground perlite of Osipovich (Petrovich) retains internal pores. Applicant then alleges that the ‘crystalline perlite’ discussed in Osipovich is the same as the ground perlite discussed in Osipovich. In support of this, Applicant has provided the Fomin Affidavit that appears to analyze the initial description of the Russian application, which was then amended during prosecution without explanation. In other words, Applicant asserts that the ‘crystalline perlite’ of Osipovich is the same as the ‘ground perlite’ because prior to being patented and/or published, the initial description did not state ‘crystalline perlite’ which was amended without explanation. 
This is not persuasive. Applicant’s line of reasoning assumes that the explicit language in the prior art should be disregarded based on the original filing of a foreign reference. It is improper to assign a different meaning to a term in a publication other than the explicit description. The term used is “ground” and there is no indication in the actual applied publication of the Osipovinch reference (note: not any previous “initial description” which was not used in the actual rejection) that the ground perlite is the crystalline perlite or vice versa. Applicant also states that there was no detailed reason for the amendment. The use of a reference as prior art does not in any way require an explanation for why an amendment was made during prosecution. The fact remains that a published version of the reference expressly discloses ground perlite, with no teaching, suggestion, or any other indication that the ground perlite retains pores. Whether this was different from a previous version of the reference is irrelevant, as are any reasons why changes were made during prosecution. The published version of the reference is taken for what is disclosed therein, regardless of any motives for changes made during prosecution of said reference. The test for whether a prior art reference teaches an instantly claimed limitation, is whether or not an express recitation of said instantly claimed limitation is present in said reference. The fact remains that Osipovich expressly and unambiguously disclosed ground perlite, in a document published before the instant invention. This ground expanded perlite is necessarily the same as the instantly claimed kinetic mixing particles. 
It is additionally noted that there is no requirement or reliance of any previously presented or published versions of the reference. However, it is possible that this amendment was made to more accurately reflect the invention of Osipovich, or that the amendment was made because the crystalline perlite is structurally different from the ground perlite. Given the lack of information, it is proper to presume that the Osipovich publication (the version used in the rejection) used the terms that they intended, which is that the expanded perlite is ground, with no indication that the ground perlite retains pores.  In other words, the Fomin Declaration is not persuasive. To summarize, Applicants appear to be attempting to argue, that because in the history of prosecution of the published Osipovich reference, an “initial description” used a different term than the actual published reference which was applied in the rejection of the instantly claimed invention, this somehow means the term “ground” was not what was intended. This is incorrect and not persuasive. The reference is taken for what is described therein: i.e. that ground perlite is added to a molten polymer (i.e. a fluid). Thus, evidence is provided that the pores will be smashed and shattered (because the expanded perlite is ground), and floaters will not, in fact, be present. This is additionally evidenced by the fact that there is absolutely no teaching, suggestion, or any other indication in the applied, published Osipovich reference that its ground perlite, retains pores as argued by Applicants. Osipovich never uses the term “floaters.” The section regarding internal pores is discussing dispersed crystalline perlite, with no indication that the dispersed crystalline perlite is ground. Whether the term ground was present in a previously presented version of the Osipovich reference has no bearing on the actual published version of the reference which was used to reject the instant claims, regardless as to whether any explanation regarding the changes during prosecution are presented. The legal standard for applying a reference is not what a previous version of a published reference may have said prior to publication. The legal standard is whether the applied reference teaches the instantly claimed invention, and the fact remains that the perlite of Osipovich is ground expanded perlite without any indication that the ground perlite retains pores. 
Contrary to Applicant’s conclusory statement that “crystalline particles are in fact the ground perlite discussed throughout Osipovich/Petrovich,” this is erroneous and not persuasive. There is absolutely nothing linking those terms in the applied published reference. The rejection is not based on what was stated in the initial description of the refence, the initial description of which was not used to reject the claims. There is absolutely no indication in the applied published Osipovich reference (note: not any previously submitted non-applied versions) that the ground expanded perlite retains pores. 
Furthermore, if the pores are retained, Applicants have not addressed that the instant specification specifically states that these pores will be smashed and shattered when the composition is extruded. As expressly stated in Applicant’s specification, even if pores are present in the expanded perlite of Petrovich/Osipovich, the ground perlite is added to a molten polymer in an extruder and extruder, which will cause the expanded perlite to deform into the instantly claimed kinetic mixing particles. See ¶122 and ¶129 of the instant specification. 
Applicant asserts that “expanded perlite has bubbles and those bubbles may be fully or partially removed by the action of grinding perlite,” as stated on page 14 of the Remarks filed on 10/31/2022.
The argument made by Applicants completely contradicts what is disclosed in Applicant’s own specification. The instant specification in no way insinuates or teaches that bubbles “may be retained” in milling of expanded as argued by Applicants and stated in the Wiener Declaration. Applicant states that “self-shaping will not necessarily remove all of the bubbles” of perlite, as stated on page 14 of the Remarks filed on 10/31/2022. This contradicts what is taught in the originally filed instant specification.  The specification does not state that perlite “may” self-shape under pressure. The instant specification states that this is happening. The instant specification does not teach or suggest that this may happen, or some bubbles may remain. As discussed above, paragraph 122 of the specification specifically states:
Applicant's kinetic mixing particles are ideal for nucleation sites because surface characteristics are predictable and repeatable based on their dispersability and structural integrity throughout a polymer, regardless of operating parameters inside the extruder (bold and underline added for emphasis).


The entire purpose of the instant invention, is using materials such as expanded perlite, over previously used materials like talc, because it can and will predictably and repeatably be crushed into the shapes and sizes to give the instantly claimed kinetic mixing particles under the pressure of extrusion, regardless of processing parameters in an extruder, whereas talc may or may not deform. Thus, Applicant’s own specification provides factually supported objective evidence that expanded perlite will be shaped into the instantly claimed kinetic mixing particles, including the shape and any properties and intended uses provided from said shape, from pressure inside an extruder. This is stated in the specification. 
The claims are interpreted in light of the specification, and the specification says both that perlite has the ability to self-shape under pressure, meaning it will self-shape under pressure, and that milling produces the instantly claimed kinetic mixing particles-not that milling “may” produce the kinetic mixing particles. The concept of only partially crushing bubbles of expanded perlite, or only crushing “some bubbles” of expanded perlite by milling, contradicts what is expressly disclosed in the instant specification. Nowhere in the instant specification is there any suggestion at all that expanded perlite “may retain” or “does retain” some degree of bubbles after being milled. The specification expressly teaches that bubbles in expanded perlite are crushed by milling (which is a synonym for grinding) to give the instantly claimed kinetic mixing particles, regardless of Applicant’s argument (and the Weiner Declaration) which contradict these teachings of Applicant’s own specification. The instant specification teaches that the advantage of expanded perlite is that it will crush under the pressure of extrusion, regardless of processing parameters, to give the instantly claimed kinetic mixing particles. Osipovich also seeks to provide a material which has improvements over talc by using the ground expanded perlite. Thus, Osipovich is solving the same problem as the Applicants: use of ground expanded perlite as an improvement over talc in foamed polymers.
The only guidance given in the instant specification regarding production of the instantly claimed kinetic mixing particle is processing of particles. The instant specification contains no further details about how the particles are processed, i.e. no temperature, pressure, duration/time, etc… to produce the instantly claimed kinetic mixing particles. Thus, use of a ground expanded perlite of a given size, in an identical material (melted plastic in an extruder), to produce an identical product (foam), will necessarily result in the same relationship between the kinetic mixing particles and the size of the cells produced in the foam product. It is unclear how use of identical materials in an identical process to produce an identical product will result in different products. Applicants have provided no factually supported objective evidence which demonstrates otherwise. In fact, ¶139 of the instant specification expressly states that the majority of materials that form hollow spheres (which are what Applicants argue is used in Petrovich) undergo mechanical processing to produce egg shell-like fragments. What this means is that even if the perlite of Petrovich was comprises of hollow spheres, as alleged by Applicants (and the Examiner is not stating that this is the case), the mechanical processing the extruder will provide perlite having the instantly claimed shape. This perlite, which is identical to that of the instant invention, will necessarily provide the relationship between cell size and particle size of the perlite, as read in light of the instant specification. 
Furthermore, see the rejection above with regards to Palm. “Selection” of the particles of Palm, which have a given size, will necessarily provide the cell size of the instant claims, and thereby provide a relationship between the size of the particles and the size of the cells. Selection of additive to control the cell size of a foamed polymer is not a novel concept. Those of ordinary skill in the art of foamed polymers have long known how to choose an additive which regulates the size of cells in a foam. As discussed above, use of ground perlite to control the size of cells in a foam (Applicants repeatedly state that Petrovich uses perlite as a cell size regulator) was known long before the instant application was filed. The type, size, and shape of the instantly claimed perlite, used in plastics, was known before the instant application was filed, as shown in Palm. 
Applicant argues that the ground perlite is available in many shapes. Applicant directs attention to the Wiener Affidavit.
Applicants have not addressed the reference made to the Figures of their own specification. Figures 2 and 3 show coarsely milled perlite and finely milled perlite. The particles have the same shape.
Additionally, if a Declaration presented by Applicants disagrees with the specification, the Declaration will not support patentability. A Declaration or Affidavit which contradicts what is present in an application cannot and will not support the patentability of said application.  
Applicant argues that different commercially available perlite has different properties, as exemplified by differing floater content. It is noted that neither particle size, nor floater content are present in the instant claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is noted that Applicants make reference to an entirely different application on pages 17-18, last paragraph, of the Remarks filed on 10/31/2022. It is unclear what this is trying to establish. The application 13/181476 referenced by Applicant is an entirely different Application which has never been referenced in or incorporated into any of the rejections of the instant claims. Applicant attempts to argue that that “the Examiner recognizes that different commercially available expanded processed perlite have different physical properties, e.g. different quantities of bubbles that trap air to create ‘floaters,’ and different particle sizes,” (underline added by Examiner) as stated in the first full paragraph of page 18 of the Remarks filed on 10/31/2022, while referencing the application which is not the instant application. No such alleged “recognition” was ever made in the instant application. In fact, no recognition regarding bubbles was ever even made in the other application. Regardless, what is stated in an entirely different application which is not the instant application (said application of which has entirely different claim limitations), is not relevant to the instant application. The discussion in the application referenced by Applicants has no bearing on the patentability of the instantly claimed invention, the instant application of which has entirely different claims and its own prosecution. The application referenced by Applicants is to a method requiring degassing and densifying a first sample coating of a material and making comparisons to another sample. The instant invention is to method of making a foamed polymer using milled expanded perlite.  Applicant’s reference made to the arguments of the other, non-instant application, is akin to Applicant’s stating that a prior art reference, which has never been cited in any rejection as teaching the instant claim limitations, fails to teach the instant claim limitations. Whether such a statement is true or not (and it is not in this case) does not have any bearing on the rejections actually made over the instant claims. Thus, the discussion in the other application is irrelevant to the rejection of the instantly claimed invention. 
Furthermore, contrary to the statement above made by Applicants, the Table of ¶11 of Palm referenced by Applicants does not show perlite which has been processed. Palm does not merely give a table of commercially available materials and claim they invented them. Palm mills those commercially available materials, i.e. those shown in Table 1, to provide a specific size and/or shape (the shape shown in Figure 1, which is the same as Applicant’s claimed particles). See ¶43. Palm expressly and unambiguously states that the materials of Table 1 are not yet processed, and are feed materials for the invention disclosed therein. See ¶47. Table 1 merely shows types of expanded perlite which have not yet been processed. See ¶11. The particle sizes after processing are much smaller, as is the floater content, showing that pores are smashed and shattered, and will provide particle shapes as shown in the Figures of Palm, which are the same as that shown in Figures 2 and 3 of the instant specification. 
Applicant argues that the floater content corresponds to the perlite that have internal pores. This is not persuasive. First, whether a floater is porous, that it is ground means that it had at least one pore which has been smashed and shattered, as shown by Applicant’s instant specification. Milling (which is a synonym for grinding) is how the shapes recited in the instant claims are achieved, as discussed in the instant specification. The claims do not require every pore to have been smashed and shattered, nor is there any support in the instant specification for such a feature. Therefore, the presence of floaters are not excluded by the claims. Additionally, the commercially available perlite being referred to by Applicants contains less than 2% floater content (for nearly all the samples) and therefore must contain particles that have smashed and shattered pores. This meets the claims. See Table II of Palm, which are the processed perlite. 
Applicant again draws attention to Osipovich’s teaching that crystalline perlite particles have a large number of internal pores. As noted previously, Applicant’s position assumes that the crystalline perlite is identical to the ground perlite, contrary to the express teaching of Osipovich. As noted above, the act of being ground necessarily means that at least some pores have been smashed and shattered. Thus, even if there are some unsmashed pores, the ground perlite meets the claims. As noted in the instant specification, milling (a synonym for grinding) of expanded perlite provides the inventive features, and even if pores are present, the pressure in the extruder will necessarily given the Applicant’s claimed kinetic mixing particles and any properties and intended uses provided therefrom. 
Ospiovich does not teach, suggest, or otherwise indicate a presence of or desire for floaters. The reference expressly teaches that the perlite used in the invention is ground, regardless of what was stated in the previously filed versions of the reference, the previous versions of which were not relied on in the rejection. 
Finally, Applicant states that there is no motivation to combine Osipovich and Palm. This is incorrect and not persuasive. As discussed throughout prosecution history, it would have been obvious to use the particles of Palm in order to provide improved insulation (¶34 of Palm). 
The instant specification does not in any way teach, suggest, or support the assertion that “the degree of deformation depends upon the amount of processing” as argued by Applicants. On the contrary, the instant specification makes clear that processing, which is milling, provides the instantly claimed shape. There is absolutely no teaching, suggestion or any indication that the degree of deformation “depends upon the amount of processing” as asserted by Applicants. This statement actually contradicts what is expressly taught in the instant specification for the reasons discussed above. The Declaration also contradicts what is in Applicant’s own specification, which is that processing (milling) produces (note: not “may produce” or “can produce” or shatters “some” particles) the shapes of the instantly claimed kinetic mixing particles. The Declaration does not support what is taught in Applicant’s own specification. 
Contrary to Applicant’s assertion made on page 21, fourth full paragraph of the Remarks filed on 10/21/220, paragraphs 124-125 do not in any way teach, suggest, or otherwise indicate removal of “some or all of” or “sufficient removal” of bubbles such that particles are predictable and repeatable. The paragraphs also never state “predictable or repeatable.” Rather, paragraphs 124-125 discuss the method of application of incorporating the kinetic mixing particles into a plastic or foam formula including directly, compounding, feeding them or incorporating as a dry powder. These paragraphs do not address removal of bubbles. This concept is not in the instant specification. The specification is taken exactly for what is disclosed therein: that processing (milling, which is a synonym for grinding) produces (note: not “may” produce or “may remove” some bubbles, but that it will) the instantly claimed kinetic mixing particles. Paragraph 129 of the instant specification specifically states “Expanded perlite…will deform under pressure.” The same paragraph says that perlite is crushed into smaller particles under pressure; not that it “may” or that it will deform to different degrees. If milling expanded perlite isn’t sufficient to produce the instantly claimed particles, Applicants must cite to where in the specification direction is provided as to what processing parameters are necessary to do so. Such processing parameters are not in the in the instant specification, other than processing/milling. The Declarations are not part of the originally filed instant specification and contain contradictory teaches to the instant specification. The claims are interpreted in light of the originally filed instant specification, which does not state what is in the Declaration. Based on the direction provided in the instant specification, grinding of perlite can and will provide the instantly claimed kinetic mixing particles, regardless of what is stated in the Declarations, which are not part of the originally filed instant specification and the teachings of which are not present anywhere in the entirety of the instant specification. The Declaration is not persuasive in its attempt to show that the particles of Petrovich do not meet the instant claims. 
This is especially true given the teachings at both paragraphs 122 and 129, which is that while talc is unpredictable and may not deform, type I kinetic mixing particles, of which expanded perlite is the named example in the instant specification will predictable and repeatedly deform to give the instantly claimed kinetic mixing particles shape, regardless of processing parameters in the extruder. This completely contradicts Applicant’s assertion that the instant specification teaches “it is possible to remove some or all of the bubbles” or that a “sufficient removal” of bubbles is such that particles are “predictable and repeatable.” What is predictable and repeatable, is that expanded perlite will self-shape under pressure in an extruder regardless of the processing parameters in the extruder, as expressly disclosed in the instant specification. The Applicant is attempting to state that there are teachings in the specification (regarding removal of some ‘bubbles’ in expanded perlite by different degrees of processing) which aren’t only not in the instant specification, but are in direction contradiction to the instant specification. 
Absolutely nothing in the instant specification supports the contention that “it is possible to remove some or all of the bubbles or to remove sufficient bubbles such that the particles are predictable and repeatable” as stated on page 21 of the Remarks filed on 10/31/2022. This is not present in the originally filed instant specification. The opposite is in the specification as discussed above. Expanded perlite is used because it predictable and repeatedly necessarily deforms into the shapes recited in the instant claims upon extrusion, regardless of processing parameters in the extruder, as stated in Applicant’s own specification. 
There is absolutely no requirement that the ground perlite of Petrovich retain its internal pores. In fact, based on the instant specification, any alleged bubbles which might be present (and the Examiner is not stating this is the case) in the ground expanded perlite will be crushed and removed to give particles having the instantly claimed shaped upon exposure to the pressure of the extruder in Petrovich. See ¶122 and ¶129.  Regardless, there is an express motivation to use the particles of Palm, which clearly show the size, shape, and characteristics of the instantly claimed kinetic mixing particles and include “selecting” the size to add for insulation, in the compositions of Petrovich: to provide improved insulation, which is an objective of Petrovich. An express rationale is provided to use the Palm particles in Petrovich: i.e. to improve insulation, which is the objective of Petrovich. Therefore, any arguments that the particles of Palm cannot be used in Petrovich are incorrect and not persuasive. Even if Petrovich was overcome (and it is not for the reasons above), Petrovich in view of Palm teaches each and every step of the instantly claimed method. None of the Declarations overcome this position. Using the particles of Palm in Petrovich provides improved insulation, which is an objective of Petrovich. The particles of expanded perlite of Petrovich are ground. There is absolutely no teaching that the perlite must retain its internal pores in order to regulate the pore size of the foams in which it is used. It is well-known in the art of foamed polymers, that a material need not be porous itself or in the shape of “bubbles” to regulate cell size. Examples of cell regulators are nucleating agents, including talc, which is not in the shape of any “bubbles” as argued by Applicants. The concept of requiring a “bubble” structure is not present in Petrovich. Petrovich teaches ground expanded perlite is added to its foams to regulate the cell size of the foams. Grinding the perlite to the sizes disclosed in Palm will not prevent the ground expanded perlite of Petrovich from regulating cell size as argued by Applicants, nor has Applicant provided any factually supported objective evidence in support of such a contention. Using the perlite of Palm in Petrovich will provide improved insulation, with absolutely no indication that the perlite of Palm will not still regulate cell size. Regulating cell size is not contingent on whether a material retains internal pores. This is a known fact in the field of foamed polymers. Several non-porous and non “bubble” shaped particles provide cell regulation, including nucleating agents such as talc and calcium carbonate, as this is what nucleating agents do. See, for example, US 4,329,052, column 2, lines 56-58; US Patent 5,817,705, column 1, line 38; ¶49 of US 2004/0048759; column 1, lines 7-11 of US Patent 3,725,317; and column 3, lines 2-3 of US Patent 3,619,445.
For the reasons provided above, Applicant’s arguments are not persuasive. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766